Citation Nr: 1730700	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than January 4, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  It was before the Board in October 2016, when it was remanded for further development.

In August 2016, a videoconference hearing was held before the undersigned; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From July 31, 2008 to June 20, 2010, the Veteran worked in a protected environment.

2. The Veteran's service-connected disabilities were shown to render him unable to secure and maintain a substantially gainful occupation as of July 31, 2008.


CONCLUSION OF LAW

An effective date of July 31, 2008, for the award of a TDIU is warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

Given the favorable action taken herein, no further discussion of the VCAA is required.  This decision grants the benefit from the effective date the Veteran has requested.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is entitled to a TDIU prior to January 4, 2011.  Specifically, he argues entitlement is warranted as of July 31, 2008, and that his employment at that time was "protected."

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a); see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id; see also Cantrell v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 537 (U.S. App. Vet. Cl. Apr. 18, 2017).

As of July 31, 2008, the Veteran was service connected for coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling; peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling;.  Thus, he had a combined disability rating of 70 percent, when considering the bilateral factor, as of that date.  See 38 C.F.R. § 4.26.  The 40 percent single rating requirement is met when considering the ratings for diabetes and its complications.  See 38 C.F.R. § 4.16.  The Board finds that the Veteran met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) as of July 31, 2008.  However, the evidence must still show that the Veteran was unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU as of that date.

On March 2009 VA examination, the examiner noted the Veteran had a high school education and worked around 35 hours per week selling furniture.  He worked four days per week for eight to ten hours each day.

In a letter dated December 2009, the store manager where the Veteran was employed stated she noticed the Veteran had increased difficulty picking up small items and that he dropped items frequently.

On December 2009 VA examination, the examiner reported the Veteran worked part-time as a furniture salesman, working four days per week for seven hours each day.

In a letter dated November 2016, the store manager who hired the Veteran in May 2004 noted his health began to decline in mid-2008.  The manager stated the Veteran was a great producer and a valued employee, so they provided sheltered employment in order to retain him.  Specifically, the manager stated they adjusted the Veteran's work responsibilities and allowed him to work up to half the hours normally required.  However, the Veteran's health continued to decline, so his last day was June 20, 2010.

Based on a review of the evidence, the Board concludes that an effective date of July 31, 2008 for the award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran was capable of substantial gainful employment, and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran was not capable of substantially gainful employment as of July 31, 2008, and that his employment at the time was protected.  Specifically, the letter from the Veteran's former manager stated they made accommodations and adjusted his work responsibilities to attempt to retain him.  The Board finds this may be considered marginal employment.  38 C.F.R. § 4.16 (a).

Considering the severity of the Veteran's service-connected disabilities, as well as his employment and education history, to include his marginal employment history, and in affording him the benefit-of-the-doubt, the Board finds that an effective date of July 31, 2008 for the grant of a TDIU is warranted.  See 38 U.S.C.A §5107.



ORDER

Entitlement to an effective date of July 31, 2008 for the award of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


